Citation Nr: 0946939	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, granting service connection for PTSD and 
assigning a 30 percent disability rating.  In January 2008, 
the Veteran submitted a notice of disagreement (NOD) and 
subsequently perfected his appeal in September 2008.


FINDING OF FACT

The Veteran's PTSD is manifested by depression, restricted 
affect, panic attacks less than once a week, impairment in 
sleep with nightmares, impairment in concentration, 
irritability and outbursts of anger, hypervigilance, suicidal 
ideation, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 50 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in November 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

The November 2006 notice letter also informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA-
QTC examination report are in the file.  There is no 
indication that the Veteran has received psychiatric 
treatment, nor has he identified any private or VA 
psychiatric treatment records.  Indeed, during a 
September 2007 VA-QTC examination, the examiner specifically 
noted that the Veteran was not currently receiving 
psychiatric treatment for his PTSD, nor had he ever seen a 
psychiatrist.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA-QTC examination for his 
PTSD in September 2007.  The Board notes that, in a 
November 2008 statement, the Veteran asserted that he felt 
that the September 2007 examination was inadequate.  
Specifically, he stated that he believed that the examination 
was not thorough and that the examiner was not familiar with 
PTSD.  However, the Board finds these contentions to be 
unfounded.  The September 2007 examiner reviewed the 
Veteran's statements, service treatment records, and DD-214, 
and provided a thorough examination and opinion.  
Additionally, there is no indication that the examiner was 
unqualified to diagnose or assess PTSD.  Therefore, the Board 
finds that the September 2007 examination is adequate for 
deciding the case.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  Although the Board notes that 
the Veteran's November 2008 statement indicated that his 
disability "continue[s] to get worse," he does not 
specifically assert that there has been a worsening since the 
time of his VA examination.  Additionally, the Veteran's wife 
submitted a statement in September 2008 describing the 
Veteran's symptoms.  However, his wife did not assert that 
the Veteran's symptoms had worsened since the time of the 
September 2007 examination either.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 9411 for his service-connected PTSD, 
effective September 29, 2006.  The Veteran seeks a higher 
rating.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated as 
30 percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, the General Rating Formula for Mental 
Disorders is used.  The General Rating Formula provides that 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
Veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA-QTC 
examination in September 2007.  The examiner noted that the 
Veteran had occupational and social impairment with reduced 
reliability and productivity, including difficulty sleeping 
with bad dreams and yelling out in his sleep; persistent re-
experiencing of the traumatic event and attempts to avoid 
thoughts, feelings, or conversations associated with the 
trauma; persistent irritability and outbursts of anger; 
persistent and marked diminished interest in significant 
activities and isolation; restricted affect; exaggerated 
startle response and hypervigilance; persistent difficulty 
concentrating; mildly impaired memory; panic attacks less 
than once per week; and suicidal ideation.  She also 
indicated that the Veteran had appropriate behavior, 
appearance, and hygiene; normal communication, thought 
processes, judgment, and abstract thinking; no significant 
changes in appetite or weight; and a lack of suspiciousness, 
delusions, hallucinations, and obsessional rituals.  The 
examiner also assigned the Veteran a GAF score of 55-60.

In addition to the September 2007 examination, the Veteran's 
wife also submitted a statement on his behalf in 
September 2008.  His wife's statement reiterated the 
Veteran's sleep and social problems, noting that he does not 
have "any really close friends."  She also addressed his 
irritability and fear of retaliation, indicating that his 
fear of their neighbors forced the Veteran and his wife to 
move.  Further, she asserts that the Veteran had to retire 
early due to his PTSD.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity.  Specifically, the Veteran has impaired 
sleep, nightmares, hypervigilance, increased startle 
response, intrusive thoughts, restricted affect, and avoidant 
behavior which results in few or no close friendships or 
relationships other than with his wife and daughters.  These 
symptoms have resulted in difficulty in establishing and 
maintaining effective work and social relationships and 
disturbances in mood.  Additionally, his GAF score was rated 
at 55 to 60, indicating moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  This level of severity 
equates to the symptoms set forth in the criteria for a 
50 percent rating.  Accordingly, the Board finds that his 
symptoms more closely approximate a 50 percent rating for 
PTSD during the entire appeal period.

However, although a higher initial rating is warranted, the 
evidence of record does not reflect symptomatology of PTSD 
that would meet the criteria for a rating in excess of 
50 percent for any period of time during the pendency of this 
claim.  While the evidence of record demonstrates difficulty 
in establishing and maintaining effective work and social 
relationships, it does not reflect an inability to establish 
and maintain effective relationships.  Specifically, it was 
noted by the VA examiner the Veteran has been able to 
maintain his 35-year marriage and that he is close with his 
two daughters.  Additionally, there is no evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Although the examiner 
noted that the Veteran had suicidal ideation, she also 
indicated that he had no current active intent or plan.  As 
such, a higher rating of 70 percent is not warranted.  
Further, the evidence does not reflect even more serious 
symptoms, such as persistent delusions or hallucinations or 
persistent danger of hurting self or others, to warrant a 
rating of 100 percent.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected PTSD.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Board acknowledges the Veteran and his wife assert that 
he retired early because of his PTSD.  See Veteran statement, 
November 2008; Wife statement, September 2008.  However, the 
September 2007 examination report indicates that the Veteran 
has held two jobs for extended periods of time, sixteen and 
seventeen years respectively.  Thus, the Board finds that the 
Veteran's PTSD has not been shown to cause marked 
interference with employment beyond that contemplated by the 
rating schedule.  Additionally, it has not necessitated 
frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than a 50 percent disability 
rating throughout the appeal period.  As such, assignment of 
staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a rating 
of 50 percent for PTSD is appropriate for the entire period 
of the appeal.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted during the entire appeal period, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


